DETAILED ACTION

This communication is in response to the claims filed on 03 November 2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art of record includes US 20210104221 (Sharifi et al.) and US 9484014 (Kaszczuk et al.). Sharifi et al. discloses a method for automatically creating a wake word detection algorithm (Sharifi et al., Fig. 5), the method comprising: receiving custom wake word includes one or more words that will be spoken and the custom wake word has not yet been configured to invoke the virtual assistant (Sharifi et al., para [0023] and [0026]); generating a plurality of samples associated with the custom wake word, wherein the plurality of samples are generated using one or more 
Sharifi et al., though, does not specifically disclose that the wake word spoken by the user is a custom wake word. Kaszczuk et al. is cited to disclose that the wake word spoken by the user is a custom wake word (Kaszczuk et al., col. 8, lines 24-40).

However, none of the prior art, either alone or in combination, teaches:

	“training a machine learning model for the custom wake word using the plurality of samples, wherein the machine learning model identifies and assigns weights to a plurality of parameters from the plurality of samples which correspond to how the custom wake word is pronounced in different manners inclusive of the different variation to pronounce the custom wake word.”

EXAMINER’S AMENDMENT
The following examiner’s amendments are made for correcting a typographical error in the independent claims.
claim 1 as follows:

A method for automatically creating a wake word detection algorithm, the method comprising: 

receiving a custom wake word, wherein the custom wake word includes one or more words that will be spoken in a vicinity of a computing device to invoke a virtual assistant associated with the computing device and the custom wake word has not yet been configured to invoke the virtual assistant; 

generating a plurality of samples associated with the custom wake word, wherein the plurality of samples are generated using one or more text-to-speech services, each sample corresponding to a different variation to pronounce the custom wake word; 

training a machine learning model for the custom wake word using the plurality of samples, wherein the machine learning model identifies and assigns weights to a plurality of parameters from the plurality of samples which correspond to how the custom wake word is pronounced in different manners inclusive of the different variation to pronounce the custom wake word; and 

deploying a wake word detection algorithm that is the result of the machine learning model for the custom wake word to the computing device, wherein the wake word 

Please amend claim 13 as follows:

A non-transitory computer-readable medium comprising instructions generating and automatically training a custom wake word, the instructions, when executed by a computing system, cause the computing system to: 

receive a custom wake word, wherein the custom wake word includes one or more words that will be spoken in a vicinity of a computing device, to initiate a virtual assistant associated with the computing device and the custom wake word has not yet been configured to invoke the virtual assistant; 

generate a plurality of samples associated with the user input, wherein the plurality of samples are generated using one or more text-to-speech services, each sample corresponding to a different variation to pronounce the custom wake word; 

train a wake word detection algorithm for the custom wake word using the plurality of samples, wherein the machine learning model identifies and assigns weights to a plurality of parameters from the plurality of samples which correspond to how the word is pronounced in different manners inclusive of the different variation to pronounce the custom wake word; and 4Serial No.: 16/517,314 Confirmation No.: 2201 Attorney Docket No.: 623587(1018772-US.01) 

deploy the wake word detection algorithm for the custom wake word to the computing device, wherein the wake word detection algorithm facilitates the computing device in recognizing when the custom wake word when spoken by the user.

Please amend claim 17 as follows:

A system for generating and automatically training a custom wake word, the system comprising: 

a processor; and 

a non-transitory computer-readable medium storing instructions that, when executed by the system, cause the system to: 

receive a custom wake word, wherein the customer wake word includes one or more words that will be spoken in a vicinity of a computing device, to initiate a virtual assistant 

generate a plurality of samples associated with the user input, wherein the plurality of samples are generated using one or more text-to-speech services, each sample corresponding to a different variation to pronounce the custom wake word, 

train a wake word detection algorithm for the custom wake word using the plurality of samples, wherein the machine learning model identifies and assigns weights to a plurality of parameters from the plurality of samples which correspond to how the custom wake word is pronounced in different manners inclusive of the different variation to pronounce the custom wake word, and 

deploy the wake word detection algorithm for the custom wake word to the computing device, wherein the wake word detection algorithm facilitates the computing device in recognizing when the custom wake word when spoken by the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from previous office action(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2659